Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  There appears to be a typographical error since the phrase “the guide extension catheter including: a guide extension catheter including” recites the same feature of “a guide extension catheter” twice and/or is repetitive in lines 5-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischell et al, US 2019/0255297 A1 (“Fischell”).
Regarding claims 1 and 14, Fischell discloses a coronary treatment system (10, Figs. 1-13, 17A-D, see para [0092]) comprising: a guide catheter (11); a guide extension catheter assembly (all portions including 36, 40, 50, Figs. 1-2 and also 140, as in Figs. 11-13, paras [0100] and [0136]) including: 
a guide extension catheter (outer member 40, 40’ with sheath 70, Fig. 4, 11) including: a shaft (46), a tubular member (70) defining a proximal end opposite a distal end (Figs. 2, 5, 6, opposite ends of 70 that makes up outer member 40) and a lumen open to the proximal and distal ends (lumen of 40 and 70 through which 50 extends, Figs. 4B-C), wherein the shaft is coupled to the tubular member at the proximal end and extends proximally from the proximal end (Figs. 4-5, para [0096]-[0098] and [0103]); and 
a support device (inner member 36 including portions at 84, Fig. 5) including: a push member (42, para [0097]), a shuttle member (portion at 50 and also 84, Fig. 5) defining a leading end opposite a trailing end (proximal and distal ends of 36, Fig. 4, para [0100]), wherein the push member (42) is coupled to the shuttle member (50) at the trailing end and extends proximally from the trailing end (Figs. 4-5, para [0102]); 
wherein the guide extension catheter assembly is configured to selectively provide a delivery state (locked position, Fig. 12A, see also para [0108] which describes a locked delivery state) in which at least a portion of the shuttle 
and an interventional coronary device (balloon catheter or stent system, para [0093]).
Regarding claim 2, Fischell discloses the guide extension catheter assembly of claim 1, wherein the guide extension catheter assembly is configured to further provide a released state in which the shuttle member is free of direct, physical connection to the tubular member (unlocked position, Fig. 12B; see also para [0108]-[0110]).
Regarding claim 3, Fischell discloses the guide extension catheter assembly of claim 2, wherein the released state includes the shuttle member moving proximally from the tubular member in response to a longitudinal proximal force applied to the push member (retraction of inner member 36, see para [0098]).
Regarding claim 4, Fischell discloses the guide extension catheter assembly of claim 3, further comprising complementary connection features (features of 50 or 150, Figs. 11-13) configured to selectively directly, physically connect the tubular member and the shuttle member (frictionally engagement between 36, and 40 that can be 
Regarding claim 5, Fischell discloses the guide extension catheter assembly of claim 4, wherein the complementary connection features include a trailing segment of the shuttle member forming a shoulder (shoulder at 110, see Fig. 9) sized and shaped to abut the proximal end of the tubular member (70) with distal advancement of the shuttle member through the lumen (abutment at 111, 110, paras [0134]-[0135]).
Regarding claim 6, Fischell discloses the guide extension catheter assembly of claim 4, wherein the complementary connection features include a first ramp surface (111) defined at an interior of the tubular member proximate the proximal end (Fig. 9) and a second ramp surface (110) defined at an exterior of the shuttle member proximate the trailing end (Fig. 9), wherein the ramp surfaces are sized and shaped to engage one another with distal advancement of the shuttle member through the lumen (para [0134]).
Regarding claim 7, Fischell discloses the guide extension catheter assembly of claim 4, wherein the complementary connection features include a slot (160, see embodiment in Figs. 11, 12A-B, where 150 can be used instead of 50) formed in one of the tubular member and the shuttle member and a post (142, Figs. 12A-B, para [1039]) carried by the other of the tubular member and the shuttle member, and further wherein the post is sized and shaped to selectively nest within the slot (paras [0138]-[0139]).
Regarding claim 8, Fischell discloses the guide extension catheter assembly of claim 1, wherein an outer diameter of the shaft is less than an outer diameter of the tubular member (outer diameter of 36 is less than outer diameter of 40 or sheath 70, 
Regarding claim 9, Fischell discloses the guide extension catheter assembly of claim 1, wherein a maximum outer diameter of the shuttle member (52) along at least a majority of the shuttle member including the leading end is not greater than a minimum diameter of the lumen (Fig. 4, para [0098]-[0099]; in order for 52 and 36 to extend through lumen of 40, the maximum outer diameter along its majority has to be not greater than the minimum diameter of 40/70).
Regarding claim 10, Fischell discloses the guide extension catheter assembly of claim 1, wherein a hoop strength of the shuttle member is greater than a hoop strength of the tubular member (braided reinforcement area 84 of inner member 36 at junction 30 has a greater hoop strength due to additional wires to prevent kinking than non-reinforced sheath 70 or outer member 40, paras [0114]-[0115]).
Regarding claim 11, Fischell discloses the guide extension catheter assembly of claim 1, wherein the tubular member defines a plurality of perfusion holes (152, Fig. 11).
Regarding claim 12, Fischell discloses the guide extension catheter assembly of claim 1, wherein the shuttle member includes a tapering, atraumatic tip at the leading end (distal end of 36 at 102 and 106, Fig. 6 shows a taper and a blunt or atraumatic tip at 132).
Regarding claim 13, Fischell discloses the guide extension catheter assembly of claim 1, wherein the shuttle member defines a passageway open to the leading end (lumen of 52 shown at 108, Fig. 4A, para [1029]).
Regarding claim 15, Fischell discloses the coronary treatment system of claim 14, wherein the guide catheter defines a lumen (lumen of 11) sized and shaped to slidably receive the tubular member and the shuttle member in the delivery state (see para [0094]).
Regarding claim 16, Fischell discloses the coronary treatment system of claim 14, wherein the lumen of the guide catheter is sized to slidably receive a working end of the interventional coronary device (balloon catheter or stent system received through 11, see para [0093]).
Regarding claim 17, Fischell discloses the coronary treatment system of claim 14, further comprising a guidewire (18, Fig. 2, para [0104]).
Regarding claim 18, Fischell discloses a method of percutaneously accessing an intravascular target region (Figs. 1-13, 17A-D, para [0092]-[0095]), the method comprising: 
positioning a distal side of a guide catheter (11) adjacent to an ostium of a target vessel (para [0092]); 
arranging a guide extension catheter assembly (all portions including 36, 40, 50, Figs. 1-2 and also 140, as in Figs. 11-13, paras [0100] and [0136]) to a delivery state (para [0094]; delivering 10 through 11), the guide extension catheter assembly including: a guide extension catheter (outer member 40, 40’ with sheath 70, Fig. 4, 11) including: a shaft (46), a tubular member (70) defining 
advancing the guide extension catheter assembly (10) in the delivery state through the guide catheter (11) such that at least a region of the tubular member projects distally beyond the distal side (para [0094]); 
transitioning the guide extension catheter assembly (10) from the delivery state, including removing the support device from the guide extension catheter (inner member 36 removed from sheath 70, Abstract, paras [0071]; [0111]; [0150]); and 
advancing an interventional coronary device through the guide catheter and the tubular member (balloon catheter or stent device, para [0093]; Abstract, paras [0071]; [0111]; Figs. 17E, para [0151]).
Regarding claim 19, Fischell discloses the method of claim 18, wherein the step of positioning includes sliding the guide catheter over a guidewire (18, Figs. 17A-B, para [0147]).
Regarding claim 20, Fischell discloses the method of claim 19, wherein the step of advancing includes sliding the guide extension catheter assembly over the guidewire (18, Figs. 17A-B, paras [0147]-[0149).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for guide catheter assembly devices having a guide catheter and an extension portion that allows for extension of the system in order to traverse tortuous blood vessel pathways to deliver interventional medical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771